Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-26, 28 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters (US 956912) in view of Smith (US 4088091). With respect to claim 23 Walters discloses the basic claimed structure including an inboard marine drive system for a boat having a hull (Figure 1) with an inboard motor 1 disposed within the hull, a transmission 4 coupled to the inboard motor, a drive shaft with first 5 and second segments 2, a housing 7, 8 with first and second concavities (Figures 2, 3), first and second drive pucks 12 each secured to the shaft segments with a pin 13. Note that Walters discloses a propeller shaft but does not specifically disclose a propeller. Smith teaches an inboard marine drive system with a propeller 17, rudder 27, a V drive and a shaft aligned with the movement of the boat (Figure 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Walter with a propeller and rudder and have a v drive and to align a shaft segment with the movement of the boat as taught by Smith for improved movement of the boat through the water and improved steering. The combination combines known features to achieve predictable results. With respect to claims 24, note Walters, Figures 1-3. With respect to claim 26, note Smith, Figure 5. With respect to claim 28, note Smith, rudder 27. With respect to claims 25, 32, note Smith, column 3, lines 10-15.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters (US 956912) in view of Smith (US 4088091), as applied to claim 23 above, and further in view of Thiger (US 5167548). Walters does not disclose a Z drive. Thiger teaches an inboard marine drive system with a Z drive (column 1, lines 40-45). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Walter with a z drive as taught by Thiger for improved propeller control. The combination combines known features to achieve predictable results.
Claim(s) 40-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinde (US 4981452) in view of Shaw (US 899913). With respect to claim 40, Grinde discloses the basic claimed structure including an outboard marine drive system for a boat (column 3, lines 20-25) having a hull (inherent since the boat has a stern) with an outboard motor 1, a transmission coupled to the inboard motor, a drive shaft with first and second segments (Figure 2), a universal joint 45, bearings 47 and a propeller 37. Not disclosed by Grande is the specific universal joint with a housing with first and second concavities, first and second drive pucks each secured to the shaft segments with a pin. Shaw teaches a universal joint with a housing with first and second concavities, first and second drive pucks each secured to the shaft segments with a pin (Figures 1-3). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Grinde with the universal joint having a housing with first and second concavities, first and second drive pucks each secured to the shaft segments with a pin as taught by Shaw for a durable, strong, noiseless joint without any lost motion or slip. The combination combines known features to achieve predictable results. With respect to claims 41-42, note Grinde, Figure 2. With respect to claim 43, note Grinde, bearing 47. With respect to claim 44, note Grinde, column 3, last paragraph.
Claim(s) 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinde (US 4981452) in view of Shaw (US 899913), as applied to claim 40 above, and further in view of Nicholson (US 5383802). With respect to claims 45-46, Not disclosed by Grande is a rim drive propeller system with one or more gears and housing. Nicholson teaches an outboard motor with a rim drive propeller system with one or more gears and housing (Figures 5, 9). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Grinde with rim drive propeller with gear and housing as taught by Nicholson for increased effeciency. The combination combines known features to achieve predictable results. 
Claims 27, 29-31 and 34-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arneson teaches a z drive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/             Primary Examiner, Art Unit 3617